Citation Nr: 9902149	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-26 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Newark, New Jersey Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 1998, the veterans claims 
file was transferred to the Waco, Texas VA RO.


REMAND

Based on a review of this case, the Board finds that the 
veteran has reasonably raised the issue of service connection 
for a disorder characterized by him as blackout spells.  For 
example, in an October 1992 statement in which he claimed an 
increased rating for his service-connected anxiety disorder, 
he mentioned that he was having frequent blackouts.  In 
regard to such episodes there have been various diagnoses 
including: History suggestive of partial complex seizures and 
possible vasovagal attacks (VA outpatient records of October 
1, 1992); seizures/seizure disorder (noted on various 
occasions including on VA hospitalization from October to 
November 1993) and syncopal episodes (on VA examination in 
January 1997, at which time the veteran reported a decrease 
in his syncopal attacks after undergoing catheterizations).  

At an August 1993 hearing held at the RO in Newark, New 
Jersey, before a hearing officer, the veteran testified that 
he had been treated for his psychiatric disorder at the 
mental health clinic of the East Orange, New Jersey, VA 
Medical Center.  August 1993 Hearing Transcript (August 1993 
T.) 1-2.  Although the Newark RO was unable to get those 
treatment records in November 1993, a VA psychiatrist 
indicated in a December 1993 statement that there were, in 
fact, records of the veterans treatment.
 
At a September 1998 videoconference hearing before a member 
of the Board, which was in lieu of an in-person travel board 
hearing, the veteran testified that he had been treated four 
or five times for blackouts, including treatment at a VA 
medical center.  September 1998 Hearing Transcript (September 
1998 T.) 4.  He also said that a VA doctor told him that his 
blackouts were related to his anxiety disorder.  Id. at 30.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code that 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126 (1998).  In view of potential 
applicability of that regulation the veterans claim of 
secondary service connection for a disorder that he has 
characterized as blackout spells is inextricably intertwined 
with the issue of an increased evaluation for his service-
connected anxiety reaction.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

In light of the above, the Board finds that additional 
development of the evidentiary record is necessary.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify all treatment he 
has received for his anxiety reaction and 
any blackout episodes, loss of 
consciousness or the like since August 
1992, to include the names and addresses 
of all physicians and facilities that 
have treated him.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain the medical records 
that are not already in the claims file, 
specifically to include the 1992 and 1993 
records of the mental health clinic of 
the East Orange, New Jersey, VA Medical 
Center, and any records from the Dallas 
VA Medical Center subsequent to those on 
file.  Additionally, the veteran should 
be asked to submit or identify any 
medical evidence, such as an opinion of a 
medical doctor, indicating that any 
blackout spells/syncopal disorder is 
related to his anxiety reaction.

2 (a). The veteran should be afforded an 
examination by a board consisting of a 
psychiatrist and a neurologist to 
determine the nature and etiology of the 
veterans claimed episodes of passing 
out/blackouts, to include (1) whether 
such episodes are manifestations of the 
service-connected anxiety disorder or (2) 
whether they are due to some organic 
disorder, and if so (3) what the organic 
disorder is and whether it was caused or 
permanently worsened (rather than 
temporarily exacerbated) by the service-
connected anxiety disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the 
examiners, the review of which they 
should acknowledge in the examination 
report. Any indicated diagnostic tests 
should be accomplished, with narrative 
interpretations prepared for inclusion in 
the claims file.  The veteran's history 
should be obtained.  If necessary, the 
examiners may express any relationship 
between the service-connected anxiety 
disorder and any organic disorder causing 
the veterans claimed blackouts in terms 
of likelihood (i.e., more likely, less 
likely, or equally likely as not).  The 
rationale for all conclusions should be 
provided.

2(b).  The psychiatrist should also 
afford the veteran a comprehensive 
psychiatric examination to determine the 
status of his anxiety reaction.  Any 
indicated tests and studies, including 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to the anxiety disorder.  The report of 
examination should contain a detailed 
account of all manifestations of the 
anxiety disorder found to be present.  If 
there are found to be psychiatric 
disorder(s) other than the anxiety 
disorder (including any personality 
disorders), the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which anxiety reaction affects 
occupational and social functioning.  The 
examiner is asked to review the following 
list of symptoms and to indicate the 
absence or presence of the listed 
symptoms and to describe their frequency 
and severity: Depressed mood; anxiety; 
suspiciousness; panic attacks; chronic 
sleep impairment; memory loss; flattened 
affect; circumstantial, circumlocutory or 
stereotyped speech; difficulty 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment or abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near- continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
such as unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work-like setting); 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.

A multi-axial assessment should be 
conducted.  The examiner should provide a 
discussion of Axis IV (psychosocial and 
environmental problems) and give a Global 
Assessment of Functioning (GAF) score, 
with an explanation of the numeric code 
assigned as stated in DSM-IV. The 
rationale for all conclusions should be 
provided.

3.  The RO should then review the 
examination reports.  If they are not 
responsive to the Board's instructions, 
they should be returned to the examiners 
as inadequate.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If there is evidence of an 
organic disorder causing blackout spells 
or the like, the RO should adjudicate the 
issue of secondary service connection for 
such a disorder.  If any such episodes 
are functional and manifestations of the 
psychiatric disorder they should be 
appropriately considered in 
readjudicating the issue an increased 
rating for anxiety reaction under the 
mental disorders rating criteria in 
effect prior to and as of November 7, 
1996.  Due consideration should also be 
given to 38 C.F.R. § 3.321(b)(1) and 
4.126 (1998), as those regulations relate 
to the claim for an increased rating for 
an anxiety reaction, if applicable.  If 
the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case, containing all 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
